Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-18, drawn to a catheter assembly.
Group 2, claims 19 and 20, drawn to a method of making a catheter assembly.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of the catheter assembly of claims 1 or 11, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nita et al. (US 2004/0167507). As explained in the 35 USC § 102 rejection below, this technical feature is anticipated by Nita et al. and therefore lacks novelty. 
During a telephone conversation with Bethany Lahmann on September 8th 2022 a provisional election was made with traverse to prosecute the invention of Group 1, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.




Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 11, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nita et al. (US 2004/0167507).
Regarding claims 1, 10 and 11, Nita et al. disclose a catheter assembly for modifying intravascular lesions (Abstract), comprising: a sonic connector (52) at a proximal end of a core wire (24; Figure 2), the sonic connector configured to couple to an ultrasound-producing mechanism and transmit vibrational energy to the proximal end of the core wire (¶[0033], [0034]), which core wire includes a distal end portion (26); a damping mechanism including a gasket system (58; Figure 4B) around a proximal end portion of the core wire in a damping-mechanism bore (44 - Figure 3A; or unlabeled bore of member 64 -  Figure 4B) of the catheter assembly, the damping mechanism configured to damp the vibrational energy (¶[0040]); and a heat sink (64; ¶[0041]) connected to the damping mechanism (Figure 4B); and an ultrasound-producing mechanism including: an ultrasound generator (16); and an ultrasound transducer (14; ¶[0025]).
Regarding claims 17 and 18, member 16 can be regarded as the console housing the ultrasound generator therein; the console further including a foot-switch (18) as claimed (¶[0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nita et al. (US 2004/0167507).
Regarding claims 9 and 16, Nita et al. fail to disclose that the gasket system includes a plurality of axially and radially compressed O-rings.  Nita et al. disclose that the gasket system in general can be made of any suitable material and comprise multiple components in order to provide vibration dampening (¶[0042]).
Nita et al. disclose another embodiment of a gasket system for vibration dampening comprising a plurality of axially and radially compressed O-rings (46; ¶[0034]; Figure 3A) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Figure 3A of Nita et al. to have provided the gasket system (58) as a plurality of axially and radially compressed O-rings as an obvious matter of substituting one element for another known to be equivalent for the same purpose (MPEP 2144.06).

Claims 2-4, 7, 8, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nita et al. (US 2004/0167507) in view of Toda (WO 2016/009788; with reference to US 2017/0007855 as the English language equivalent).
Regarding claims 2 and 12, Nita et al. fail to disclose that the heat sink comprises two coaxial sleeves as claimed.  Toda disclose a heat sink for an ultrasonic transducer (Abstract) comprising a first sleeve (4) and a second sleeve (2) disposed around the first sleeve (Figure 1A) which allows continuous operation at high ultrasonic power without the risk of overheating (¶[0041]) and allows a length of the heat sink to be shortened (¶[0032], [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the two coaxial sleeves of Toda to be disposed over the gasket system of Nita as claimed in order to avoid overheating under continuous high ultrasonic power and allow a length of the heat sink to be shortened.  It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the second sleeve from a material of higher thermal conductivity than the first sleeve in order to more effectively transfer heat from the first sleeve to the second sleeve since that is the primary reason Toda provides two coaxial sleeves (¶[0041]).
Regarding claims 3, 4 and 13, the second sleeve is configured as a passive heat exchanger (¶[0038 of Toda), the heat exchanger including a plurality of circumferential or longitudinal fins (2a) arranged along a length of the second sleeve (¶[0055] of Toda) configured to dissipate the heat from the damping mechanism.
Regarding claims 7 and 15, the heat sink includes a first annulus (first sleeve) at a first end of the gasket system (at both ends), a second annulus (second sleeve) at a second, opposing end of the gasket system (at both ends), and a plurality of longitudinal members (2a of Toda) arranged around a circumference of the gasket system (¶[0055] of Toda).
Regarding claim 8, Toda teaches that the most effective heat transfer to heat sink 2 occurs at a vibrational node (¶[0051]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned the center of the gasket system over a vibrational node of the core wire in order to more effectively transfer heat to the heat sink.

Allowable Subject Matter
Claims 5, 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771